DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the phrase "such as" in line 2, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites “the machine” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 line 2 recites “agricultural machines” and “harvesting machines” and “hay-making machines”.  It is unclear as to which machine is being referred to in line 15.  Note that line 2 also refers to machines whereas line 15 refers to one machine.
 Claim 10 recites “for connecting the tine segment to a tine ring” in line 10 and that “the tine segment is mounted on the tine ring… without the tine ring being removed from the machine” in lines 12-15.  First, it is unclear as to what the “machine” is referring to as line 2 of claim 1 mentions multiple machines (agricultural machines, harvesting machines, 
Claim 14 recites the limitation "the groove” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since the introduction of “the groove” occurs in claim 13 and not claim 10, claim 14 should depend on claim 13.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renn (DE 1158307; see also English translation).
Regarding claim 10, Renn discloses the tine segment (see FIG.1-5 and 9-10) for a pick-up device (10; see para.[0001] of English translation) on agricultural machines (11, 13 in FIGS.6-9), such as harvesting machines for stalk and leaf material, or hay-making machines, wherein:

b) the pick-up device (10) is provided for picking up harvested crop lying on the ground (see FIG.7); and 
c) the tine segment comprises a base (23, 25, 29 in FIGS.1-5 or 43, 23, 29 in FIGS.9-10) with a fastening region (25 or 43) for connecting the tine segment to a tine ring (19, 31,  and 34), and at least one feed tine (27 or 44) protruding from the base; and 
 wherein the tine segment is mounted on the tine ring (19, 31, 34) by means of a combined latching and screw connection (includes 25 or 43 of the base; screw 37 with u-shaped bracket 45, and other ring 34) without the tine ring (19, 31, 34) being removed from the machine (31, which is welded 32 to tube 16, and ring 19 is slid against 31; strip 34 can be slid away from/towards strip 31 and ring 19 without removing from the tube 16 to remove the tine segment22, 42; see para.[0026]-[0030]), and
 the fastening region comprises an extension arm (shown as flange 43 or disk 25) and at least one latching element (surface of 43 or 25 that abuts the ring 19) for producing the latching connection between the tine segment and the tine ring.
With regards to the extension arm (shown as flange 43 or disk 25) being two extension arms instead of one, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide two extension arms (25 or 43), since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The result would be a stronger fastening element, latching onto the ring 19).

Regarding claim 12, Renn discloses the tine segment (42) as claimed in claim 10, wherein the extension arms (43) and/or the latching element (surface of 43 against ring 19) are elastically deformable (since flange 43 is part of tine 42, which is made of elastic plastic, according to para.[0030] of the translation, the flange 43 is also elastic plastic and therefore elastically deformable), and therefore a releasable latching connection can be realized between the tine segment (42) and the tine ring (19, 31, 34; by disconnecting clamping screws 36-38 and sliding strip 34).

Allowable Subject Matter
Claims 1-6, 8-9 allowed.
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since Applicant amended claim 10 to include the limitation of claim 11, which was indicated as having allowable subject matter in the non-final rejection dated 9/17/2021, and an updated search and review of previously cited art produced prior art that read on claims 10 and 12, this office action is being made second non-final rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/          Examiner, Art Unit 3671